86 F.3d 1155
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerald L. HALE, Plaintiff-Appellant,v.SECRETARY, DEPARTMENT OF the TREASURY, Defendant-Appellee.
No. 95-5944.
United States Court of Appeals, Sixth Circuit.
May 24, 1996.

1
Before:  RYAN and NORRIS, Circuit Judges;  DOWD, District Judge.*

ORDER

2
Gerald L. Hale appeals a district court order dismissing his civil rights suit alleging employment discrimination filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In his complaint, Hale alleged that the defendant discriminated against him because of his race (African-American) when the defendant limited his work assignments and gave him average performance evaluations which adversely affected his competitiveness for promotions.   While his complaint was pending, the district court denied Hale's request for the appointment of counsel.   The district court subsequently determined that Hale's claims were without merit and granted summary judgment for the defendant.   Hale has filed a timely appeal.


4
Upon review, we conclude that the district court properly granted summary judgment for the defendant because no genuine issue of material fact exists and the defendant is entitled to judgment as a matter of law.  Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 800 (6th Cir.1994).   Hale has not established a prima facie case of employment discrimination.  See Mitchell v. Toledo Hosp., 964 F.2d 577, 582-83 (6th Cir.1992).   Nor has Hale established a prima facie case that the defendant retaliated against him for the prior exercise of his civil rights.  See Christopher v. Stouder Memorial Hosp., 936 F.2d 870, 877 (6th Cir.), cert. denied, 502 U.S. 1013 (1991).   The district court also did not abuse its discretion in denying his request for counsel.  Lavado v. Keohane, 992 F.2d 601, 604-05 (6th Cir.1993).


5
Accordingly, this court affirms the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, sitting by designation